Citation Nr: 1812875	
Decision Date: 03/05/18    Archive Date: 03/13/18

DOCKET NO.  15-16 027	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for guillain barre syndrome with loss of use of lower extremities.

2. Entitlement to service connection for a bilateral knee disability.

3. Entitlement to service connection for molar extracted, also claimed as dental problem.

4. Entitlement to service connection for bilateral hearing loss.

5. Entitlement to service connection for loss of vision right eye.

6. Entitlement to service connection for a chest problem.

7. Entitlement to service connection for a left arm condition.

8. Entitlement to service connection for a right shoulder condition.
9. Whether new and material evidence has been received to reopen a claim for service connection for anxiety, claimed as nervous condition and, if so, whether service connection is warranted.

10. Whether new and material evidence has been received to reopen a claim for service connection for posttraumatic headaches and, if so, whether service connection is warranted.

11. Whether new and material evidence has been received to reopen a claim for traumatic brain injury (TBI) and, if so, whether service connection is warranted.

12. Entitlement to service connection for individual unemployability (TDIU).


REPRESENTATION

Veteran represented by: Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

S. Freeman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1954 to May 1956.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico which denied the Veteran's claims for entitlement to service connection.  Notably, the RO previously denied the Veteran's claim for entitlement to service connection for traumatic brain injury in a March 1973 rating decision, and in November 1977 denied his claim for entitlement to service connection for nervous condition and posttraumatic headaches.  The Veteran did not appeal the March 1973 and November 1977 rating decisions and they became final.  The Veteran perfected an appeal to the Board in May 2015.  See, e.g., VA Form 9.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.. § 7107(a)(2) (2012).

The Veteran indicated a desire to be scheduled for a Travel Board hearing at the RO, but subsequently requested that the hearing be withdrawn.  See 38 C.F.R. § 20.704 (d) (2017).


FINDINGS OF FACT

1. In written correspondence received by VA in January 2016, prior to the promulgation of a Board decision on these matters, the Veteran expressed his intent to withdraw the appeals for entitlement to service connection for guillain barre syndrome, bilateral knee disability, molar extracted, chest problems, left arm, right shoulder and TDIU.

2. The probative evidence of record indicates that it is less likely than not that the Veteran's current bilateral hearing loss disability is etiologically related to his active service.

3. The probative evidence of record indicates that it is less likely than not that the Veteran's loss of vision in the right eye is etiologically related to his active service.

4. In an October 2013 rating decision, the RO denied the Veteran's application to reopen his claim of service connection for anxiety; posttraumatic headaches and traumatic brain injury; after the Veteran was notified of the adverse determination and of his procedural and appellate rights.  The Veteran expressed his disagreement to the October 2013 rating decision in November 2013, thereby preserving this issue for appeal.
5. The additional evidence presented since the March 1973 rating decision denying traumatic brain injury and November 1977 rating decision denying anxiety and posttraumatic headaches is cumulative of evidence previously considered and does not indicate that the Veteran's anxiety, posttraumatic headaches and traumatic brain injury may be etiologically related to his service.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the substantive appeal by the Veteran for entitlement to service connection for guillain barre syndrome have been met.  38 U.S.C. § 7105 (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2. The criteria for withdrawal of the substantive appeal by the Veteran for entitlement to service connection for a bilateral knee disability have been met.  38 U.S.C. § 7105 (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

3. The criteria for withdrawal of the substantive appeal by the Veteran for entitlement to service connection for molar extracted have been met.  38 U.S.C. § 7105 (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

4. The criteria for withdrawal of the substantive appeal by the Veteran for entitlement to service connection for chest problems have been met.  38 U.S.C § 7105 (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

5. The criteria for withdrawal of the substantive appeal by the Veteran for entitlement to service connection for a left arm disability have been met.  38 U.S.C. § 7105 (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

6. The criteria for withdrawal of the substantive appeal by the Veteran for entitlement to service connection for a right shoulder disability have been met.  38 U.S.C § 7105 (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

7. The criteria for withdrawal of the substantive appeal by the Veteran for entitlement to service connection for TDIU have been met.  38 U.S.C. § 7105 (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

8. The criteria for service connection for bilateral hearing loss disability have not been met.  38 U.S.C §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.159, 3.303, 3.385 (2017).

9. The criteria for service connection for disability manifest by loss of vision of the right eye have not been met.  38 U.S.C. §§ 1110, 5103, 5107 (2012); 38 C.F.R. § 3.303 (2017).

10. New and material evidence has not been presented to reopen the claim of service connection for anxiety.  38 U.S.C. §§ 5108, 7105(c) (2012); 38 C.F.R. §§ 3.104, 3.156 (2017).

11. New and material evidence has not been presented to reopen the claim of service connection for posttraumatic headaches.  38 U.S.C. §§ 5108, 7105(c) (2012); 38 C.F.R. §§ 3.104, 3.156 (2017).

12. New and material evidence has not been presented to reopen the claim of service connection for traumatic brain injury.  38 U.S.C. §§ 5108, 7105(c) (2012); 38 C.F.R. §§ 3.104, 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Here, VA satisfied its VCAA duty to notify by way of letters in August 2012, and May 2013 that fully addressed all notice elements and was sent prior to the RO decisions in this matter.  The letters informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment" at VA facilities.  38 U.S.C. § 5103A (c)(2).  All records pertaining to the condition at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c)(3)).

In this case, VA has obtained all the Veteran's service treatment records, VA treatment records and all pertinent private treatment records.  In addition, the Veteran was afforded a VA audiological examination in August 2012.

The Board has determined that an examination in connection with the right eye disability claim is not necessary in this matter.  An examination or medical opinion is necessary when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service (or that certain specified diseases were manifested during an applicable presumptive period, and (3) an indication that the disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent evidence for a determination on the claim.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  As discussed in further detail below, while the evidence shows current right eye disorder, the only evidence that tends to relate such disability to service is determined to be not credible; therefore, even the low threshold standard for determining when an examination is necessary endorsed by the Court in McLendon is not met.

Based on the foregoing, the Board finds that VA has complied with its VCAA duties to notify and assist. 
Withdraw

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific errors of fact or law in the determination being appealed.  A substantive appeal may be withdrawn on record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 .

In January 2016, the Veteran clearly indicated his intent to withdraw his appeal for entitlement to service connection for guillain barre syndrome, bilateral knee disability, molar extracted disability, chest problems, left arm disability, right shoulder disability and TDIU.  As such, there remain no allegations of errors of fact or law for appellate consideration.  See 38 C.F.R. § 20.204.  Accordingly, the Board does not have jurisdiction to review those issues, and they are dismissed.

Service Connection

The Board now turns to the Veteran's service connection claims.

Bilateral Hearing Loss

The Veteran seeks service connection for bilateral hearing loss.  On examination he indicated that without wearing his hearing aids, he has extreme difficulty following conversations, and understanding television.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  Sensorineural hearing loss, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be established under 38 C.F.R. § 3.303 (b) by evidence of continuity of symptomatology.

With respect to claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims (hereafter "Court"), has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385 then operated to establish when a hearing loss could be service connected.  Hensley, 5 Vet. App. at 159.  For the purposes of applying the laws administered by the VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 or greater; or when word recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385.

Service treatment records do not reveal complaint, diagnosis, or treatment for a hearing loss disability.  Upon examination at separation from service the Veteran was tested using the whispered voice test, and his hearing was normal.  VA treatment record dated in December 2011, show the Veteran complained of bilateral hearing loss and he was provided a hearing aid.

The Veteran was afforded a VA medical examination in August 2012.  The Veteran does not alleged, and the record does not show that he was exposed to acoustic trauma.

On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
40
50
70
75
LEFT
25
35
65
85
90

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 88 percent in the left ear.  The Veteran was diagnosed with normal hearing sensitivity in the right and left ear and hearing within normal limits from 500 Hertz to 4000 Hertz, sloping to mild to moderately sensorineural hearing loss bilaterally.

The examiner rendered the opinion that based on normal hearing sensitivity at separation, and the Veteran's report that hearing difficulty has been present only for 15 years, and increasing difficulty progressively until he requested audiology service one year prior to this examination, it is not at least as likely as not that the Veteran's hearing loss is the result of noise exposure during military service.  The examiner further opined that it is well established in the medical literature that exposure to high levels of noise causes changes in the inner ear structures immediately or progressively, when there is prolonged exposure to hazardous noise, but retroactive effects in hearing levels are not expected so many years after exposure to noise has ceased.

The weight of the evidence reflects that the Veteran's bilateral hearing loss is unrelated to his service.  As indicated above, the August 2012 VA examination report clearly concluded that the bilateral hearing loss is less likely than not related to the Veteran's service.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).

The only relevant medical opinion in the record is from the August 2012 VA examiner.  That negative opinion is supported by a thorough, clear rationale that cites to supporting factual evidence and medical literature to support its ultimate conclusion and reflects an accurate and thorough review of the entire record.  As such, it is highly probative evidence.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008) (the probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion).  Absent any competent medical evidence to the contrary, it is also persuasive.  Consequently, service connection for bilateral hearing loss on the basis that it is otherwise related to service, including hazardous noise exposure therein, is not warranted.

The only other evidence in the record concerning the etiology of the Veteran's bilateral hearing loss is the Veteran's own lay statements.  The Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge (i.e., experiencing symptoms either in service or after service).  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, as a layperson without the appropriate medical training and expertise, the Veteran is simply not competent to provide a probative opinion on a medical matter, such as an etiological relationship between any current disability and military service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

There is no competent evidence that bilateral hearing loss disability manifest within one year of discharge from service.

As such, the preponderance of the competent evidence of record  establishes that the Veteran's bilateral hearing loss disability is not related to active service.  Id.  

Service Connection-Right Eye

The Veteran seeks service connection for loss of vision right eye, which he claims is related to an automobile accident while on active duty in November 1954, while stationed at Camp Tortuguero, Puerto Rico.  See VA Form 21-4138, Statement in Support of Claim, received June 2012.

The initial threshold matter that must be addressed here (as in any claim seeking service connection) is whether or not there is competent evidence that the Veteran currently has (or during the pendency of the claim has had) the disability for which service connection is sought, here an eye disability. 

The Veteran's service treatment records from July 1954 to May 1956 do not show an event, disease or injury in service.  In a written statement, received in March 2012 the Veteran reported that he was involved in an automobile accident with two other individuals, in which he injured his eye, head and forehead.  Notwithstanding, the Veteran's separation examination in 1956 is silent for any vision loss or right eye injury resulting from an automobile accident.

The record is replete of efforts by the VA to obtain record of an automobile accident in November 1954.  Initially, the Camp Tortuguero Police Department indicated that there was no report of any accident around the timeframe the Veteran claimed to have been involved in the accident.  However, upon further inquiry by the VA, in a November 1977 line of duty determination report, the Camp Tortuguero Police Department provided a police report, which indicates that the Veteran is not one of the individuals that were involved in the November 1954 accident.  See November 1977 Line of Duty Determination.

Private treatment records dated from May 2012 to October 2012 are silent regarding eye complaints or pathology.  Private treatment record from Dr. A.G. in December 2016, reported that the Veteran complained of blurred vision.  Upon evaluation, Dr. A.G. indicated that the Veteran has a normal diagnosis.

As indicated above, the Board has considered whether a VA examination to secure medical advisory opinion in this matter is necessary, and has determined that an examination is not necessary.  An examination or medical opinion is necessary when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service (or that certain specified diseases were manifested during an applicable presumptive period, and (3) an indication that the disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent evidence for a determination on the claim.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006). 

The Board notes, that in a June 1977 statement, the Veteran indicated that he was involved in the alleged accident with two other individuals in November 1954, however, during the pendency of this appeal, the Veteran has not presented any additional evidence to substantiate the occurrence of the alleged accident.  The Board notes that the duty to assist a claimant is not a one-way street, and in the instant case, the Veteran failed to cooperate to the full extent in the development of his claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The Board acknowledges the Veteran complaints of blurred vision in the right eye, however, the Board notes that symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999) (Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.); dismissed in part and vacated in part on other grounds.  No underlying pathology relating to the reported blurred vision has been diagnosed or identified, nor is there any objective evidence of an illness, disease, injury, or event in service, as such, blurred vision alone does not constitute a disability for which service connection may be granted.  Sanchez-Benitez, 259 F.3d 1356, 1361.

Legal Criteria- New and Material Evidence

Anxiety, Headaches and Traumatic Brain Injury (TBI)

Where a claim has been finally adjudicated, a claimant must present new and material evidence to reopen the previously denied claim.  38 U.S.C.  § 5108; 38 C.F.R. § 3.156 (a).  New evidence means evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

New and material evidence is not required as to each previously unproven element of a claim, and the threshold for reopening claims is low.  38 C.F.R. § 3.156 (a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  Evidence is sufficient to reopen a claim if it can contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it may not be enough to convince the Board to grant a claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  For purposes of determining whether new and material evidence has been submitted, the credibility of new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).


Analysis

The Veteran seeks service connection for anxiety which he claimed his secondary to his service connected sinusitis.  He claims he suffers from insomnia, nightmares, visual hallucination and suicidal ideations.

In a November 1977 rating decision the RO denied the Veteran's claim for entitlement to service connection for anxiety, finding that the pertinent evidence of record does not show an event, disease or injury in service.  The Veteran was notified of this decision.  The notice included the Veteran's right to appeal the adverse determination by filing a notice of disagreement within one year from the date of the letter.  As the Veteran did not file a notice of disagreement or submit new and material evidence within the one year appeal period (see 38 C.F.R. § 3.156 (b)), the November 1977 rating decision became final by operation of law.  38 U.S.C. § 7105 (c); 38 C.F.R. §§ 3.104, 3.156.

In a rating decision dated in October 2013, the RO denied the application to reopen the Veteran's claim of service connection for anxiety because the Veteran did not submit any new and material evidence.  The RO noted that although the Veteran indicated that he would provide additional evidence, he did not provide any new and material evidence to require reopening of the claim.  The Veteran was notified of the decision, and submitted a notice of disagreement in November 2013 during the applicable one year appellate period.  38 U.S.C. §§ 7104, 7105; 38 C.F.R. §§ 3.104 , 20.302, 20.1103.

The pertinent evidence of record prior to the November 1977 rating decision consisted of service treatment records.  Pertinent evidence submitted subsequent to the November 1977 rating decision consists of an August 1979 VA examination, written statements from March 2012 to July 2012, a June 2012 private treatment report, and November 2012 to December 2012 private treatment records.

The August 1979 VA examiner opined that the Veteran's anxiety was not shown to be related to the service-connected sinus, but apparently developed following injury at work in 1972. 

The additional record submitted in 2012 shows that the Veteran private physician, Dr. N.O.V reported that the Veteran has been experiencing anxiety and irritability as a result of his headaches.  The Veteran informed his primary physician that he experiences fatigue or low energy every day.  See June 2012 private treatment record.

The Veteran's statements in support of his claim, indicating that his post-service anxiety was due to his service connected sinusitis and non-service connected headaches.

Since Nevember 1977 the Veteran has submitted additional medical records and personal statements in support of the claim.  As noted above, to reopen the claim for consideration on the merits, the Veteran must provide evidence that is both new and material to the claim.  Here, the additional medical records are mostly silent for complaints or treatment for anxiety and does not relate the post-service anxiety to service by either continuity of symptomatology or by direct causation, that is, a causal relationship between the present disability and any symptoms in service, the so-called "nexus" requirement.  Further, the evidence does not relate the anxiety to the Veteran' service-connected sinusitis.  Therefore the Board finds that this evidence is not both new and material because it does not relate to an unestablished fact necessary to substantiate the claim, that is, evidence that a post-service anxiety was due to an injury, disease, or event in service, the absence of which was the reason the claim was previously denied.  Since the evidence is essentially cumulative evidence, it does not meet the regulatory definition of new and material evidence under 38 C.F.R. § 3.156 (a).

Similarly, the Veteran contends that his claim for entitlement to service connection for posttraumatic headaches and traumatic brain injury (TBI) should be reopened.  The pertinent evidence of record at the time of the March 1973 and November 1977 rating decisions consisted of service treatment records, an October 1972 VA examination report, a January 1974VA treatment record, and a line of duty determination report and the Camp Tortuguero Police Department police report, received in July 1977.  Subsequent thereto relevant evidence includes written statements, VA treatment reports from November 2011 to December 2011, and private treatment records from May 2012 to December 2012.

An October 1972 VA examination report does not show any diagnosis of head injury.

A January 1974 VA treatment record shows that the Veteran complained that he suffered from frequent attacks of frontal headaches, throbbing headaches accompanied by vomiting and dizziness.  He claims the headaches affect his vision on the left side.

A line of duty determination report and the Camp Tortuguero Police Department police report, received in July 1977, it is indicated that the Veteran is not one of the individuals that was involved in the November 1954 accident.  

In an April 1978 correspondence, the Veteran claimed that he has been suffering from migraine headaches for more than 18 years due to an automobile accident in 1954.

In a May 1979 statement in support of the claim, the Veteran stated that his head condition is getting worse.

In a June 2012 private treatment report, the Veteran reported he has six to seven episodes in a month that last more than a day.  He claimed the headaches are accompanied with nauseas and photophobia.  Dr. N.O.V. reported that it is more probable that the Veteran's headaches are due to his head trauma resulting from the November 1954 accident.

In a June 2013 statement in support of claim, the Veteran indicated that he would provide additional evidence to support his claim, however, evidence he provided are duplicative of the evidence that was previously before the RO at the time of the 2013 rating decision.  

Since March 1973 and November 1977, the Veteran has submitted additional medical records and personal statements in support of his claim.  As noted above, to reopen the claim for consideration on the merits, the Veteran must provide evidence that is both new and material to the claim.  Here, the additional medical records are mostly silent for complaints or treatment for headaches or TBI and do not relate the post-service headaches to service by either continuity of symptomatology or by direct causation, that is, a causal relationship between the present disability and any symptoms in service, the so-called "nexus" requirement.  Therefore the Board finds that this evidence is not both new and material because it does not relate to an unestablished fact necessary to substantiate the claim, that is, evidence that a post-service headaches was due to an injury, disease, or event in service, the absence of which was the reason the claim was previously denied.  Since the evidence is essentially cumulative evidence, it does not meet the regulatory definition of new and material evidence under 38 C.F.R. § 3.156 (a).

The Board also considered statements the Veteran submitted in support of his claim.  Generally, testimony is presumed to be credible for the limited purpose of determining whether to reopen a claim.  See Justus, 3 Vet. App. at 513.  However, the presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993); see also, Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (Lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses.).  Thus, for the purposes of reopening his claim, his statements are presumed to be credible.  Justus, 3 Vet. App. at 513.  However, his statements are not competent as to etiology.

Regarding the Veteran's statements alleging a relationship between his post-service headaches and TBI, the Veteran has not shown and the persuasive evidence of record do not show that the claimed condition is related to an in-service injury, disease or event in service and the Veteran is not competent to provide such information.  Whether evidence is competent is a legal question, that is, whether the evidence is admissible as distinguished from the credibility of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  38 C.F.R. § 3.159; Layno, 6 Vet. App. at 469.

In this case, the issue of whether the claimed anxiety, headaches and TBI are related to injury during service, to include an automobile accident has not been shown.  Furthermore, a causal connection between the claimed condition and the Veteran active duty service cannot be determined by the Veteran's own personal observation because he does not have specialized education, training, or experience to make such determinations.  It is not argued or shown that the Veteran, as a layperson, is otherwise qualified through specialized education, training, or experience to offer an opinion on the cause of his anxiety, headaches and traumatic brain injury to include whether he had anxiety, headaches or TBI in service that were not treated until years later.  For this reason, the Veteran's statements are not competent evidence on the unestablished fact necessary to substantiate the claim, that is, evidence that the post-service anxiety, headaches and TBI were due to an injury, disease, or event in service.  Evidence that is not competent is not admissible and as such, the Veteran's statements cannot be considered new and material evidence.  King v. Brown, 5 Vet. App. 19, 21 (1993) (evidentiary assertions are presumed true except when the evidentiary assertion is beyond the competence of the person making the assertion).

In sum, as the evidence submitted since the March 1973 and November 1977 rating decisions is not new and material, the claim for service connection for anxiety, headaches and TBI are not reopened and the appeal is denied.


ORDER

The claim of entitlement to service connection for guillain barred syndrome is dismissed.

The claim of entitlement to service connection for a bilateral knee disability is dismissed.

The claim of entitlement to service connection for molar extracted is dismissed.

The claim of entitlement to service connection for chest problems is dismissed.

The claim of entitlement to service connection for a left arm disability is dismissed.

The claim of entitlement to service connection for a right shoulder disability is dismissed.

The claim of entitlement to service connection for TDIU is dismissed.

The claim of entitlement to service connection for bilateral hearing loss is denied.

The claim of entitlement to service connection for loss of vision right eye is denied.

The appeal seeking to reopen a claim of service connection for anxiety is denied.

The appeal seeking to reopen a claim of service connection for posttraumatic headaches is denied.

The appeal seeking to reopen a claim of service connection for traumatic brain injury is denied.



____________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


